BURGESS, J.
This is an appeal by the State from a judgment of the circuit court of Jasper county setting aside the indictment on a plea in abatement thereto filed by the defendant.
The record in this case is in all respects similar to those in the eases of State v. Craig, ante, p. 201, and State v. Firey, ante, p. 194, the opinions in which cases are handed down at this delivery, and for the reason therein given, that the State has no right of appeal from'the judgment of the circuit court sustaining a plea in abatement, the appeal of the State is dismissed.
All concur.